In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00054-CR



       JENNIFER JILL WHITEHEAD, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 3rd District Court
               Anderson County, Texas
                Trial Court No. 30256




       Before Morriss, C.J., Carter and Moseley, JJ.
                                            ORDER
       Jennifer Jill Whitehead appeals from her conviction of capital murder of an individual

under age six, her conviction of injury to a child, and the sentences resulting from those

convictions. Whitehead’s notice of appeal was filed March 12, 2013. The appellate record was

completed by the filing of the reporter’s record on August 26, making Whitehead’s brief due

September 25.

       Efforts from our clerk’s office to obtain the appellant’s brief and/or a motion to extend

the briefing deadline proved unproductive; consequently, we sent a late brief notice to

appellant’s counsel, William M. House, Jr., on October 14 advising him of the late status of the

brief and establishing a new deadline—October 29—for filing the brief. We also warned House

that his failure to file the brief could result in abatement to the trial court for a hearing in

accordance with Rule 38.8 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P.

38.8(b).

       In response to our late brief notice, House filed a motion to extend, which we granted,

extending the deadline for filing appellant’s brief to December 2. We have received neither the

brief nor a motion to further extend the filing deadline, and House’s communications with our

clerk’s office give us no assurance that the brief is forthcoming.

       In a last-ditch effort to avoid abating this matter to the trial court for a Rule 38.8 hearing,

we order House to file the appellant’s brief in this matter, to be received by this Court on or

before January 2, 2014. If no brief is filed by that date, we will abate this matter to the trial court

to conduct the hearing required by Rule 38.8 of the Texas Rules of Appellate Procedure. See id.


                                                  2
       Additionally, House is warned that his failure to file the appellant’s brief in this matter by

the deadline established in this order may result in contempt proceedings against him, requiring

him to show cause why he should not be held in contempt of this Court and punished for failing

to obey the dictates of this order.

       Pursuant to Rule 38.8(b) of the Texas Rules of Appellate Procedure, the clerk of this

Court shall serve copies of this order on the trial court and on the State of Texas, through her

representatives in the Anderson County District Attorney’s Office. See id.

       IT IS SO ORDERED.

                                                  BY THE COURT

Date: December 20, 2013




                                                 3